     Kathleen Gallagher, SBN 249062
 1   Lauren Jones, SBN 293002
     Tanya Harris, SBN 300726
 2   GALLAGHER JONES LLP
     2945 Ramco Street, Suite 110
 3   West Sacramento, California 95691
 4   Telephone: 916.226.4470
     Facsimile: 916.226.4471
 5
     Attorneys for Plaintiff,
 6   NEVADA FLEET LLC
                                   UNITED STATES DISTRICT COURT FOR
 7
                                   THE EASTERN DISTRICT OF CALIFORNIA
 8
 9
       NEVADA FLEET LLC, a Nevada Limited                   Case No. 2:17−CV−01732−TLN−KJN
10     Liability Company
                                                            ORDER GRANTING THE PARTIES’
11                    Plaintiff,                            JOINT STIPULATION FOR
                                                            AMENDMENT TO SCHEDULING
12     v.                                                   ORDER
13     FEDEX CORPORATION and DOES 1 to 50,
14     inclusive,

15                    Defendants.
16
17           The Parties have filed a Stipulation to Amend the Pretrial Scheduling Order. The Court,
18   having considered the grounds set forth in the parties’ Joint Motion finds that the Motion is based in
19   good cause, is well taken, and is hereby GRANTED. The Court hereby ORDERS that:
20           1.      The Scheduling Order (ECF 33) entered on June 18, 2018 is amended to provide for
21    the following changes:
22                   a. All discovery, with the exception of expert discovery, as described in Paragraph 4
23   of the Scheduling Order, shall be completed by August 15, 2019;
24                   b. All expert disclosures, as described in Paragraph 5 of the Scheduling Order shall
25   be filed and served by October 11, 2019;
26                   c. All dispositive motions, as described in Paragraph 7 of the Scheduling Order
27   shall be heard by February 20, 2020.
28                   d. The parties will engage in a one day mediation on or before September 13, 2019




                                                        1
 1   with a private mediator, to be agreed upon by the parties, from either JAMS or AAA. The cost of
 2   mediation will be split between the plaintiff and defendants.
 3           2.      All other deadlines established in the Scheduling Order remain intact.
 4
 5           IT IS SO ORDERED.
 6
     Dated: January 18, 2019
 7
 8
                                               Troy L. Nunley
 9                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                        2
